Case 0:19-tp-60035-RKA Document 12 Entered on FLSD Docket 12/04/2019 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 19-60035-TP-ALTMAN

  UNITED STATES OF AMERICA,

         Plaintiff,
  v.

  STEVE LUDWIDGE ELVEUS,
  Reg. No. 19354-104,

        Defendant.
  _______________________________/

                               JUDGMENT AND COMMITMENT
                             UPON REVOCATION OF PROBATION

         THIS MATTER came before the Court on the United States Probation Officer’s Petition

  for Warrant or Summons for Offender Under Supervision [ECF No. 2]. The Court held a hearing

  on the Petition on December 3, 2019. After hearing the arguments of counsel and the Defendant’s

  admission, the Court finds that the Defendant has violated the terms and conditions of probation

  as to Allegation 1. Accordingly, and for the reasons stated on the record in open court, it is

         ORDERED AND ADJUDGED that the term of probation imposed by the Court is hereby

  REINSTATED. As such, the Defendant shall remain on Probation until July 14, 2022. The

  Defendant shall continue to abide by all previous conditions of probation.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 3rd day of December, 2019.




                                                       _________________________________
                                                 ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE
  cc:    counsel of record
        U.S. Probation
